DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 12/08/2021, with respect to claims 1, 5, 8 and 19 (35 U.S.C. 112(b)), have been fully considered and are persuasive in light of the corresponding amendments.  The applicable rejections of claims 1, 5, 8 and 19 have been withdrawn. 
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
Applicant states: (with regards to claim 16) “Gruner discloses either uncoated carbon nanotubes or coated nanotubes, not partially coated carbon nanotubes with “direct surface contact” of the uncoated portions under active material coating.”
Examiner respectfully disagrees. Claim 16 does not explicitly require partially coated carbon nanotubes. The current claim language requires “partial surfaces of at least a portion of the second carbon nanofibers”. Examiner maintains that some second nanotubes being coated with active material and not other second nanotubes would read on the current language of “partial surfaces of at least a portion of the second carbon nanofibers”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruner et al. (PGPub 2010/0178543).
Considering Claim 16, Gruner discloses an electrically conductive, chemically insulated network of nanofibers (electrically connected network of nanofibers [0016, 0061, Figure 9, Abstract], network contains coating of active material [0127] such as Mn or Zn [0014, 0053, 0054, 0152], claimed invention attributes chemical insulation to such an active material coating on nanofibers [0010, 0012]), comprising:
first carbon nanofibers electrically connected to second carbon nanofibers to form an electrically conductive network (nanowires with active material section [Figure 9] are electrically connected to nanowire network section to form electrically conductive network [Figure 9, 0016, 0061]), and second carbon nanofibers electrically connected to other second carbon nanofibers, wherein at least one of the second carbon nanofibers is in direct surface contact with another of the second carbon nanofibers (CNTs form an entangled electrical network for surface contact [0078], second nanotubes at interface of active material nanowires and nanowire network contact one another [Figure 9]); and 
an active material that provides electrochemical insulation on surfaces of the first carbon nanofibers and partial surfaces of at least a portion of the second carbon nanofibers (electrically connected network of nanofibers [0016, 0061, Figure 9, Abstract], network contains coating of active material [0127, Figure 9] such as Mn or Zn [0014, 0053, 0054, 0152], claimed invention attributes chemical insulation to such an active material coating on nanofibers [0010, 0012], second nanotubes at active interface are partially coated whereas rest of second nanotubes of the nanowire section are uncoated [Figure 9]), wherein the active material comprises at least 50% by weight of the electrically 2 to nanotube ratio of at least 40:1 or 97.5% [0053, Figure 36]), and wherein the active material provides electrochemical insulation to the entirety of the electrically conductive, chemically insulated network of nanofibers including the areas between the first carbon nanofibers and the second carbon nanofibers (claimed invention attributes chemical insulation to active material coating on nanofibers [0010, 0012], network contains coating of active material with active material section [0127, Figure 9], so active material provides electrochemical insulation). 
	Considering Claim 17, Gruner discloses that the active material chemically insulates first carbon nanofibers by surrounding surfaces of the first carbon nanofibers (electrically connected network of nanofibers [0016, 0061, Figure 9, Abstract], network contains surrounding spray coating of active material [0127] such as Mn or Zn [0014, 0053, 0054, 0152], claimed invention attributes chemical insulation to such an active material coating on nanofibers [0010, 0012]), and partially chemically insulates second carbon fibers by partially surrounding surfaces of the second nanofibers (second nanotubes at active interface are partially coated whereas rest of second nanotubes of the nanowire section are uncoated [Figure 9], claimed invention attributes chemical insulation to such an active material coating on nanofibers [0010, 0012]). 	 
	Considering Claim 20, Gruner discloses that the active material coating comprises a compound of Zn, Mn (active components such as MnO2 and Zn may be used [0014, 0053, 0054, 0152]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gruner et al. (PGPub 2010/0178543) and further in view of Kumar et al. (PGPub 2009/0305131).
Considering Claim 18, Gruner discloses that the CNTs form an entangled, random network with openings [0078, Figure 9]. However, Gruner is silent to a porosity of 50 to 90 vol%. 
Kumar discloses a battery comprising a highly porous carbon current collector [Abstract]. A porosity as high as 75% to balance mechanical strength, mechanical resiliency, and electrical conductivity can also incorporate a greater amount of active material [0074, 0076]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the nanostructured network electrode of Gruner with the porosity of Kumar in order to balance mechanical strength, mechanical resiliency, and electrical conductivity while also incorporating a greater amount of active material [0074, 0076].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gruner et al. (PGPub 2010/0178543) and further in view of Chen et al. (PGPub 2014/0072871).
Considering Claim 19, Gruner discloses at least a portion of the surfaces of the second carbon nanotubes directly contact surfaces of other second carbon nanotubes without the active material coating between these second carbon nanotubes (CNTs form an entangled network for surface contact [0078], second nanotubes at interface of active material nanowires and nanowire network contact one another without intervening active material [Figure 9] as the active material coating doesn’t interrupt the current path within the carbon nanotube network [0127]). Gruner discloses that the electrically conductive network further comprises interstitial spaces between the first carbon nanotubes and the second carbon nanotubes (open spaces between nanotubes in network [Figure 9]), and 
wherein the active material coating is located on surfaces of the first carbon nanotubes and surfaces of the second carbon nanotubes within the interstitial spaces (active material coating on nanotubes and within network openings [0127, Figure 9]). The network is used for an energy storage 
Chen discloses a rechargeable cell [Abstract]. An electrode comprises a meso-porous structure of carbon nanotubes having a pore size from 2 nm to 50 nm [0034, 0036] and preferably in the range of 5 to 10 nm [0035]. These optimized sizes are specifically selected to easily impregnate the pores with active material while maintaining active material tap density [0065]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the nanostructured network electrode of Gruner with the interstitial space (pore) size of Chen in order to easily impregnate the pores with active material while maintaining active material tap density [0065]. 
Allowable Subject Matter
Claims 1-15 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 8, Gruner discloses that the active material coating coats the entirety of at least one of the first carbon nanotubes, and does not coat the entirety of at least one of the second carbon nanotubes (active material spray coats all of the carbon nanotubes of the coated section [0127], nanowire network section is not coated [Figure 9]). However, there is no teaching of second carbon nanotubes partially coated with the active material coating from the first carbon nanotubes. The prior art does not suggest such a modification to be made to the network of Gruner, wherein the active material coating doesn’t interrupt the current path within the carbon nanotube network [0127]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725